DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021, 05/26/2021 and 10/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein each switching circuit, of three or more switching circuits, is a half bridge circuit” in claim 3; “wherein at least one switching circuit, of three or more switching circuits, is a full bridge circuit, and 5at least one other switching circuit, of the three or more switching circuits, is a half bridge circuit” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khaligh et al. (US 2018/0222333).
Regarding claim 1, Khaligh discloses a power conversion apparatus [Fig. 5B] connected to three or more voltage units [104, 108, 114], the power conversion apparatus comprising: 5three or more power conversion circuits [2300, 2500, 2600] connected to respective units of the three or more voltage units [see Fig. 5B]; and a multiport transformer [2400] connected to the three or more power conversion circuits at mutually different ports [see Fig. 5B, par 0090-0091], wherein the three or more power 
Regarding claim 2, Khaligh further discloses wherein each switching circuit, of three or more switching circuits, is a full bridge circuit [see Figs. 13, 16, and 19-20].
Regarding claim 3, Khaligh further discloses wherein each switching circuit, of three or more switching circuits, is a half bridge circuit [see Figs. 6, 15, 17].
Regarding claim 4, Khaligh further discloses wherein at least one switching circuit, of three or more switching circuits, is a full bridge circuit, and at least one other switching circuit, of the three or more switching circuits, is a half bridge circuit [see Figs. 14, 18].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836